COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              RACHEL EMILY JENKINS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0789-20-3                                         PER CURIAM
                                                                                DECEMBER 29, 2020
              TAZEWELL COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF TAZEWELL COUNTY
                                              Jack S. Hurley, Jr., Judge

                               (Amanda Shea Hale, on brief), for appellant. Appellant submitting
                               on brief.

                               (Penny E. Nimmo; Gabrielle de Courcy, Guardian ad litem for the
                               minor children; Broadwell, Gillespie & Nimmo, P.C.; The de Courcy
                               Law Firm, on brief), for appellee. Appellee and Guardian ad litem
                               submitting on brief.


                     Rachel Emily Jenkins (mother) appeals the orders terminating her parental rights to her

              children. Mother argues that the circuit court erred by terminating her parental rights under Code

              § 16.1-283(B) and (C) because she was not responsible for the actions ultimately leading to the

              emergency removal of the children and the evidence was sufficient to prove that the conditions

              which resulted in the abuse or neglect could be substantially corrected or eliminated so the children

              could be returned home safely. Upon reviewing the record and briefs of the parties, we conclude

              that the circuit court did not err. Accordingly, we affirm the decision of the circuit court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Mother is the biological mother to the four children who are the subject of this appeal,

A.S., E.S., C.M.S., and C.L.S. Mother and the children’s father, Josh Skipworth (father), had

“an extremely volatile relationship” and a history of domestic violence.2 In 2018, the Tazewell

County Department of Social Services (the Department) received reports alleging drug abuse and

domestic violence in the home while the children were present. Mother had tested positive for

drugs, was evicted from her apartment, and was charged with multiple felonies. The Department

had developed safety plans and agreed to the maternal grandmother supervising mother, so that

mother was not left unsupervised with the children. Then, for approximately one month, the

Department lost contact with mother and did not know where she or the children were.

       On July 19, 2018, the maternal grandmother and the four children were riding in a car

operated by the maternal grandmother’s husband. He was driving while intoxicated and

assaulted the maternal grandmother, causing her to have a “a busted lip and bruises” on her face.

He left the maternal grandmother and the four children, who ranged in age from four months to



       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
       Father signed an entrustment agreement, and the Tazewell County Juvenile and
Domestic Relations District Court terminated father’s parental rights.
                                              -2-
four years old, on the side of Highway 460. The police arrested the maternal grandmother’s

husband for felony child neglect, driving under the influence with minors in the vehicle, and

domestic assault. Despite this incident, mother continued to leave the children in the care of the

maternal grandmother. The Department spoke with the maternal grandmother, who indicated

that she intended to reconcile with her husband if he agreed to counseling after his release from

incarceration. The Department determined that it was best to remove the children and attempted

a relative placement with the paternal grandmother, but the children were more than the paternal

grandmother could handle. On July 27, 2018, the Department placed the children in foster care.

         The Tazewell County Juvenile and Domestic Relations District Court (the JDR court)

entered an emergency removal order and preliminary removal order. The JDR court

subsequently adjudicated that the children were abused or neglected and entered a disposition

order.

         While the children were in foster care, mother alternated residing with the maternal

grandmother in Virginia and with father in West Virginia, which impacted the Department’s

ability to provide her with services. The Department required mother to participate in parenting

classes, in-home services, and random drug screens. Mother completed the parenting classes,

but she did not demonstrate what she had learned. Mother also needed to obtain and maintain

stable housing and employment, which she did not do.

         In addition, the Department required mother to abstain from drug use and criminal

activities, but she continued to abuse drugs and get arrested for criminal activity. On August 23,

2018, mother tested positive for THC, buprenorphine, and cocaine, and she admitted to daily

consumption of vodka. Mother was referred to a facility where she could “try to get detoxed,”

but she refused to go. Mother also was referred to Alcoholics Anonymous (A.A.) and Celebrate

Recovery, and although she reported going to A.A. meetings, she did not provide proof of

                                                -3-
attendance. In September 2018, mother tested positive for marijuana twice and reportedly had

been in a domestic violence incident with father. She was referred for domestic violence support

and encouraged again to seek substance abuse treatment, but mother did not follow through with

the referrals. On October 2, 2018, mother was at the Department for a supervised visit and was

arrested for a probation violation. On November 19, 2018, mother tested positive for

methamphetamines, amphetamines, and marijuana and was visibly under the influence at a

scheduled supervised visitation. Again, mother was advised to go to substance abuse treatment,

but she refused. Mother and father also continued to engage in domestic violence, and mother

refused to seek domestic violence services. On November 22, 2018, mother was arrested in

West Virginia for possession with intent to distribute a Schedule II drug; she possessed sixty

grams of marijuana.3 In December 2018, mother tested positive for THC. Mother was

incarcerated from January 2019 until March 2019, when she started probation.4

       The Department arranged for weekly supervised visitation between the children and

mother. The children’s behavior deteriorated after they visited with mother. For example, A.S.

and E.S. would throw tantrums, have nightmares, and wet their bed after visits with mother.

Mother last visited with the children on May 15, 2019, before she was incarcerated again.

       In May 2019, mother and father informed the Department of their intention to reconcile

and co-parent the children. The Department required them to participate in couple’s counseling.




       3
          At the time of the circuit court hearing, mother’s West Virginia criminal charges were
still pending.
       4
         In October 2019, the circuit court found that mother had violated her probation after she
was arrested for possessing marijuana and scales and sentenced her to four months’
incarceration.
                                               -4-
The Department reminded mother that she needed to obtain employment and abstain from drug

use and criminal activity. This was the last time that mother spoke with the Department.5

       Thereafter, the Department pursued termination because mother had not demonstrated

stability or compliance. On June 19, 2019, the JDR court approved the foster care goal of

adoption. On December 5, 2019, the JDR court terminated mother’s parental rights to the

children. On December 12, 2019, mother appealed the JDR court’s permanency planning and

termination orders to the circuit court.

       On May 14, 2020, the parties appeared before the circuit court. The circuit court

dismissed mother’s appeal of the permanency planning orders, as they were not timely appealed.

       The Department presented evidence that the children were doing well in foster care. The

children had been living with the same foster family since they entered foster care. When the

children first entered foster care, A.S. claimed that she had been sexually abused, and A.S. and

E.S. had night terrors and would wet their beds or clothes after visiting mother. Consequently,

A.S. and E.S. attended individual counseling. Counseling and the cessation of mother’s visits

helped A.S. and E.S. because by the time of the circuit court hearing, A.S. and E.S. were no

longer having night terrors or bathroom accidents. The younger two children did not have any

behavioral issues. The children and their foster family had bonded, and the foster parents wanted

to adopt them.

       The Department presented evidence that mother did not have a viable plan to care for the

children, and she had not complied with the Department’s requirements for reunification.

Mother was unemployed and did not have stable housing. When asked about how she would

support her children, mother testified that she had tried unsuccessfully to find a job but admitted



       5
        Mother left a voicemail for the social worker in October 2019 after she was released
from incarceration, but the social worker was unable to reach her and talk with her.
                                               -5-
that her criminal record “doesn’t look very good” to employers. She also expressed a desire to

“get a home,” but at the time of the circuit court hearing, she was living with the maternal

grandmother and her husband, who left the maternal grandmother and the children on the side of

the road which led to the children’s placement in foster care. Furthermore, mother continued to

have contact with father daily but denied any domestic violence between them for the past “six

or seven months.”

       Mother admitted that she had tested positive for drugs while the children were in foster

care and that she had not completed substance abuse treatment but claimed to have attended A.A.

meetings. Mother’s probation officer testified that she had not followed through with substance

abuse treatment, and she was the subject of a police investigation for allegedly distributing

“massive amounts of marijuana.”6 Her probation officer stated that although he had not had

problems with mother, she had had “a hard time getting structured enough to do the things she

need[ed] to do all of the time.” Mother admitted that she had “messed up” but loved her children

and did not agree to the termination of her parental rights.

       After hearing the evidence and arguments, the circuit court considered the totality of the

evidence, including mother’s drug use, unemployment, and instability. The circuit court held

that it was in the children’s best interests to terminate mother’s parental rights. On June 8, 2020,

the circuit court entered orders terminating mother’s parental rights under Code § 16.1-283(B),

(C)(1), and (C)(2). This appeal followed.

                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best



       6
         Mother denied distributing marijuana but admitted to posting a video on social media of
herself possessing marijuana.
                                             -6-
interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Mother argues that the circuit court erred in terminating her parental rights because she

was not responsible for the actions leading to the children’s removal. The children had been in

the care of the maternal grandmother when her husband drove them while intoxicated and left

them on the side of the road. Mother acknowledges that she was aware of the incident and

“allowed” the children to remain with the maternal grandmother “per the safety plan not of her

own decision.” Mother asserts that the Department’s safety plan prevented her from “performing

as a mother.” Mother, however, fails to recognize that the Department never placed the children

with the maternal grandmother. Rather, the Department had developed a safety plan in which

the maternal grandmother supervised mother and the children because of mother’s drug use, the

domestic violence in the home, mother’s eviction, and her pending criminal charges. Mother’s

actions led to the removal of the children because she required supervised visitation and could

not care for the children herself.

       Similarly, in Eaton v. Washington Cnty. Dep’t of Soc. Servs., 66 Va. App. 317 (2016),

this Court rejected Eaton’s argument that she was not responsible for the actions leading to the

removal of the child when the child was in the custody of others. Id. at 325. We found that

Eaton had ignored the fact that the child was in the custody of others because a Tennessee court

had found that she could not take care of the child. Id. At the time of the termination hearing,

Eaton still was not in a position to care for the child. Id. at 325-26.

                                                 -7-
       Here, the circuit court found that the evidence was sufficient to terminate mother’s

parental rights under Code § 16.1-283(B), (C)(1), and (C)(2). Mother argues that the conditions

that resulted in the abuse or neglect could have been substantially corrected to allow the children

to return home. Mother asserts that she “was working toward rehabilitating her environment and

exercising more disciplined behavior” than she had in the past. She emphasizes that she was

doing well on probation, maintaining sobriety, attending A.A. meetings, working on her GED,

and trying to find a job.

       Code § 16.1-283(B) states a parent’s parental rights may be terminated if:

               1. The neglect or abuse suffered by such child presented a serious
               and substantial threat to his life, health or development; and
               2. It is not reasonably likely that the conditions which resulted in
               such neglect or abuse can be substantially corrected or eliminated
               so as to allow the child’s safe return to his parent or parents within
               a reasonable period of time. In making this determination, the
               court shall take into consideration the efforts made to rehabilitate
               the parent or parents by any public or private social, medical,
               mental health or other rehabilitative agencies prior to the child’s
               initial placement in foster care.

       Furthermore, the following is prima facie evidence for Code § 16.1-283(B)(2):

               a. The parent or parents have a mental or emotional illness or
               intellectual disability of such severity that there is no reasonable
               expectation that such parent will be able to undertake
               responsibility for the care needed by the child in accordance with
               his age and stage of development;

               b. The parent or parents have habitually abused or are addicted to
               intoxicating liquors, narcotics or other dangerous drugs to the
               extent that proper parental ability has been seriously impaired and
               the parent, without good cause, has not responded to or followed
               through with recommended and available treatment which could
               have improved the capacity for adequate parental functioning; or

               c. The parent or parents, without good cause, have not responded
               to or followed through with appropriate, available and reasonable
               rehabilitative efforts on the part of social, medical, mental health or



                                                -8-
                other rehabilitative agencies designed to reduce, eliminate or
                prevent the neglect or abuse of the child.

Id.

        After hearing the evidence and argument, the circuit court found that the Department had

presented clear and convincing evidence for the second and third prima facie factors. The circuit

court found that mother had “a major drug problem” and that “no treatment was ever followed

through on, ever, and in addition to [the Department] recommending it, begging for it, referring

[mother] to it and nothing ever happened.” Although the circuit court recognized mother’s

attendance at “some A.A. meetings,” it also found that A.A. was “a support group” and mother

never attended substance abuse treatment.7 Mother also did not participate in other required

services, other than a six-week parenting class that took her six months to complete.

Furthermore, the circuit court found that mother may have completed the parenting class, but she

did not apply what she had learned.

        At the time of the circuit court hearing, the children had been in foster care for almost

twenty-two months. Mother had not completed the Department’s requirements and was not in a

position to care for the children. “It is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming

his [or her] responsibilities.” Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296,

322 (2013) (quoting Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540

(1990)). Considering the totality of the evidence, the circuit court did not err in finding that it




        7
         The circuit court also recalled that it had ordered mother to participate in substance
abuse treatment when she had appeared previously before the court on a criminal matter, so she
had “defied the [c]ourt’s order” by not completing substance abuse treatment.
                                                  -9-
was in the children’s best interests to terminate mother’s parental rights and that the evidence

was sufficient to support termination under Code § 16.1-283(B).8

        The Department requested an award of attorney’s fees and costs incurred on appeal. This

Court may award appellate attorney’s fees “[i]n any case where attorney fees are recoverable

under Title 16.1 or Title 20 relating to . . . the control or disposition of a juvenile and other

domestic relations cases arising under Title 16.1 or Title 20, or involving adoption under Chapter

12 (§ 63.2-1200 et seq.) of Title 63.2 . . . .” Rule 5A:30(b)(1). Code § 16.1-278.19 allows a

court to award attorney’s fees and costs “on behalf of any party as the court deems appropriate

based on the relative financial ability of the parties and any other relevant factors to attain

equity.” Here, the circuit court found that mother was indigent and appointed counsel for her.

Therefore, we deny the Department’s request.

                                           CONCLUSION

        For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                             Affirmed.




        8
         The circuit court also terminated mother’s parental rights under Code § 16.1-283(C)(1)
and (C)(2). “When a trial court’s judgment is made on alternative grounds, we need only
consider whether any one of the alternatives is sufficient to sustain the judgment of the trial
court, and if so, we need not address the other grounds.” Kilby v. Culpeper Cnty. Dep’t of Soc.
Servs., 55 Va. App. 106, 108 n.1 (2009); see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs.,
46 Va. App. 1, 8 (2005) (the Court affirmed termination of parental rights under one subsection
of Code § 16.1-283 and did not need to address termination of parental rights pursuant to another
subsection). Because we find that the circuit court did not err in terminating mother’s parental
rights under Code § 16.1-283(B), we, therefore, do not need to reach the question of whether
mother’s parental rights also should have been terminated under Code § 16.1-283(C)(1) and
(C)(2).
                                               - 10 -